TD Bank Group 66 Wellington Street West TD Tower, 15th Floor Toronto ONM5K 1A2 td.com July 3, 2012 Suzanne Hayes United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Dear Ms. Hayes: Re:The Toronto-Dominion Bank Form 40-F for the Fiscal Year Ended October 31, 2011 Filed December 1, 2011 Forms 6-K Filed May 24, 2012 File No. 1-14446 We received via email on June 27, 2012 your letter, which was dated June 7, 2012 regarding the above referenced filings (the “Letter”).We appreciate your reviews and your comments in the Letter.As Xihao Hu, Senior Vice President and Chief Accountant of the Toronto Dominion Bank (“TD”) discussed with your office on Friday, June 29, 2012, we are currently working on a response to your letter, and we confirm our intention to submit our response by July 20, 2012.Please contact myself at (416) 308-8279 or Xihao at (416) 983-1671 if you require additional information. Very truly yours, /s/ Colleen Johnston Colleen Johnston Group Head Finance and Chief Financial Officer cc:Kevin Vaughn (United States Securities and Exchange Commission) Lindsay McCord (United States Securities and Exchange Commission) Laura Crotty (United States Securities and Exchange Commission) Norie Campbell (Executive Vice President and General Counsel) Member of TD Bank Group
